Parker, C. J.
It is not stated directly in the bill that the moderator was not elected by ballot, but that is not material. The statute does not require that he should be so chosen, nor that he should be sworn, and the express provision that the clerk of the meeting shall be sworn, indicates that the omission to require the moderator to take an oath was intentional.
The district, having voted to raise a sum of money for building a school house, it was the duty of the clerk to deliver to the selectmen a certified copy of that vote, “ within ten days thereafter” ; and it was thereupon the duty of the selectmen to assess a tax for the amount. The adjournment of the meeting did not affect these duties.
But the assessment, not having been made at the time of the adjourned meeting, October 11, the district might have re-considered the vote, and such reconsideration, being certified to the selectmen, would doubtless have prevented an assessment, because the district would thereby have rendered nugatory their previous action upon the subject.
A vote may be reconsidered at an adjourned meeting, if it has not been so acted on that it cannot thereby be rendered nugatory. The act of the moderator, therefore, in refusing to put the motion for that purpose was unwarrantable. His duty required him to do this, so long as the district had the right to reconsider.
But the improper refusal of the moderator did not operate to reverse or impair the vote to raise the money. The selectmen were, therefore, 'bound to assess the tax. It was legally assessed, committed to the collector, with a warrant for its collection, and he had actually commenced *318the collection of it before the district, at a subsequent meeting, undertook to reconsider its previous action.
It is clear, that, after all this had been done, it was not in the power of the district, by a reconsideration, to render nugatory the previous vote. The vote of February 28th is therefore of no avail. It may well be held that there could be no reconsideration after the selectmen had assessed the tax.
Bill dismissed.